Action by Vincenza Scuderi to recover damages for injuries sustained when she slipped and fell on a stairway in defendant’s building, and by her husband to recover for medical expenses and loss of services. Order setting aside the verdicts in favor of the plaintiffs and granting a new trial reversed on the law, with costs, motion denied, and judgment directed to be entered on the verdicts, with costs. Upon the case submitted to the jury, the verdicts do not *747provide inadequate compensation for those injuries found to be due to the accident. The jury had before it the plaintiff-wife's testimony as well as the medical testimony. The case on appeal discloses no reference in the charge of the court to erroneous testimony. Hagarty, Johnston and Adel, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote to affirm. [See post, p. 765.]